Eager, J. (dissenting in part).
I dissent only insofar as the majority holds that allegations and proof of special damages are not essential to plaintiff’s cause of action; and otherwise I concur fully in the well-reasoned opinion of the Juostice presiding. The defendants are properly to be held liable to plaintiff to the extent that he has been damaged by the ‘1 natural consequences ” of their deliberate and unjustified acts. I do not agree, however, that harm to plaintiff’s reputation resulting from the alleged wrongful acts, if any, would be “ exactly of the kind for which in the law of defamation recovery is allowed in way of general damages ”. (Majority opinion, p. 293.)
Under the circumstances, I would hold that general allegations that plaintiff has been damaged in his reputation are alone insufficient to sustain the complaint. (See Penn-Ohio Steel Corp. v. Allis-Chalmers Mfg. Co., 7 A D 2d 441,) The alleged wrongful acts do not relate and are not directed to anything plaintiff has done or contemplates doing in the matter of his profession or occupation as a teacher or associate professor and, thus, injury to his reputation as such is not inferred. Under these circumstances, a pleading of special damages is required. (See Sack v. New York Times Co., 56 N. Y. S. 2d *296794, affd. 270 App. Div. 401; Shakun v. Sadinoff, 272 App. Div. 721.) And this is so even if the acts are considered as having the effect of impliedly labelling the plaintiff as a cheat, a crook, or dishonest. (See Jordan v. Lewis, 20 A D 2d 773, 774; Gurtler v. Union Parts Mfg. Co., 285 App. Div. 643, 646, affd. 1 N Y 2d 5; Villemin v. Brown, 193 App. Div. 777; Hofstadter v. Bienstock, 213 App. Div. 807; Hume v. Kusche, 42 Misc. 414.) The complaint must be dismissed for failure to plead special damages (see, further, Rager v. McCloskey, 305 N. Y. 75), but I would give plaintiff the opportunity to serve an amended pleading.